Case: 21-20049     Document: 00516263975         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 1, 2022
                                  No. 21-20049                            Lyle W. Cayce
                                                                               Clerk

   In the Matter of: Ultra Petroleum Corporation,

                                                                         Debtor,

   Louis C. Talarico,

                                                                      Appellant,

                                       versus

   Ultra Petroleum Corporation,

                                                                        Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3244


   Before Higginson, Willett, and Ho, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          This appeal arises from the Chapter 11 bankruptcy proceedings of
   Ultra Petroleum Corporation (“Ultra”). Appellant, Louis C. Talarico, is a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20049      Document: 00516263975          Page: 2    Date Filed: 04/01/2022




                                    No. 21-20049


   shareholder appealing the district court’s dismissal of his challenge to the
   bankruptcy court’s confirmation of Ultra’s plan of reorganization. For the
   reasons that follow, we AFFIRM.
                                          I.
          On May 14, 2020, Ultra filed for Chapter 11 bankruptcy. Ultra, an
   independent oil and natural gas exploration and production company,
   asserted that in 2020 “certain macroeconomic and geo-political conditions,”
   such as the uncertainty of agreements to reduce output and the COVID-19
   pandemic, “have exacerbated” the volatility of oil and natural gas
   commodity prices. According to Ultra, its “capital structure consist[ed] of
   approximately $1.97 billion in total principal amount outstanding as of May
   14, 2020.” Though Ultra claimed it had “explored numerous paths to
   address its dwindling liquidity and capital structure,” it “determined that
   filing chapter 11 presented the best option to right-size its balance sheet.”
          Talarico objected to Ultra’s proposed reorganization plan on June 8,
   2020, arguing that Ultra was seeking bankruptcy in bad faith and that Ultra
   was underrepresenting its assets to the bankruptcy court. He also sought
   permission to develop a new, alternative plan. On July 6, 2020, Talarico
   moved to compel production of documents and to sanction Ultra attorneys.
          On August 10, 2020, the bankruptcy court commenced a six-day
   evidentiary hearing on the various matters before it. Talarico participated —
   he questioned witnesses, and he requested judgment as a matter of law and
   the establishment of an equities securities committee. The bankruptcy court
   denied these requests, though it granted his request for additional discovery.
          On August 19, 2020, Ultra filed its “Second Amended Joint Chapter
   11 Plan of Reorganization of Ultra Petroleum and its Debtor Affiliates” (“the
   Plan”). The bankruptcy court approved the Plan on August 22.




                                          2
Case: 21-20049      Document: 00516263975          Page: 3   Date Filed: 04/01/2022




                                    No. 21-20049


          Litigation continued. Talarico appealed the bankruptcy court’s
   confirmation order to the district court on September 4, 2020. Talarico did
   not seek a stay of implementation of the Plan in the bankruptcy court, nor did
   he seek one in the district court during his appeal.
          On November 9, 2020, Ultra moved to dismiss Talarico’s appeal as
   equitably moot and for lack of bankruptcy standing. Ultra argued that the
   Plan had been substantially consummated because the Plan took effect on
   September 14, and this date triggered several developments. In his response
   to Ultra’s assertion of equitable mootness, Talarico did not dispute that he
   had not sought a stay, nor did he dispute the factual developments that had
   occurred during implementation of the Plan; rather, he argued (as he now
   argues before us) that any “‘substantial consummation’ is subject to
   revocation or recission” because the issues he raised “are rooted in fraud and
   deceit” and thus are consequential to the integrity of the Chapter 11 process.
   He also argued that, because “virtually all of” the affected parties were
   sophisticated investors, there were “no innocent third parties at risk.”
          The district court agreed with Ultra and dismissed Talarico’s appeal,
   holding that (1) the appeal was equitably moot and (2) Talarico lacked
   standing to bring an appeal under the “third-party-release” provisions of the
   Plan where he had opted out of the provision.
          In support of its holding that the appeal was equitably moot, the
   district court noted that the Plan was confirmed, had been implemented, and
   that “Ultra no longer exists because it has been replaced by a ‘reorganized
   and recapitalized entity.’” The district court adopted the following
   undisputed facts in support of its Memorandum:
          a.     The Plan has been consummated since August 2020,
                 and substantial movements in effectuating the terms of
                 the Plan have occurred, including;




                                          3
Case: 21-20049         Document: 00516263975        Page: 4     Date Filed: 04/01/2022




                                     No. 21-20049


          b.      discharged nearly $2 billion of debt held by hundreds of
                  creditors and permanently enjoined those creditors
                  from asserting their claims against Ultra;
          c.      canceled approximately 199,335,784 shares of Ultra’s
                  common stock and dissolved Ultra;
          d.      issued approximately 38,782,513 shares of new common
                  stock, which are now traded, and 33,716 warrants;
          e.      collected approximately $85 million of new capital
                  investments through a rights offering;
          f.      closed on a $60 million exit loan facility;
          g.      distributed millions of dollars in cash to holders of
                  general unsecured claims;
          h.      amended and filed new organizational documents for
                  UP Energy;
          i.      transferred to UP Energy all of Ultra’s property and
                  interests;
          j.      filed a Form 15 with the Securities Exchange
                  Commission to deregister Ultra’s old common stock;
                  and
          k.      named a new slate of seven directors, who have started
                  to make critical decisions for UP Energy.
   Importantly, the court also reasoned that “the allegation of fraud in the
   management of Ultra’s affairs is not a matter that can be litigated in the
   Chapter 11 proceeding, because the issue relates to conduct of the officers of
   Ultra, not Ultra the entity.” Finally, the district court concluded on the issue
   of fairness that:
          [T]he evidence is undisputed that the stockholders,
          particularly, Talarico, is out-of-money and that they
          participated in the negotiations during the ‘prepackaged plan’
          for reorganization. Having permitted the Plan to be
          implemented, and not having sought a stay in the bankruptcy




                                           4
Case: 21-20049        Document: 00516263975           Page: 5     Date Filed: 04/01/2022




                                       No. 21-20049


            court or this Court, Talarico cannot be heard to argue lack of
            fairness of the Plan.
   Talarico appealed.
                                            II.
            “In reviewing the rulings of . . . the district court sitting in bankruptcy,
   we review findings of fact for clear error and conclusions of law de novo.” In
   re TMT Procurement Corp., 764 F.3d 512, 519 (5th Cir. 2014). Mixed questions
   are reviewed de novo. Id. We review an equitable mootness dismissal de novo.
   In re Tex. Grand Prairie Hotel Realty, L.L.C., 710 F.3d 324, 327 (5th Cir.
   2013).
                                            III.
            The threshold and determinative issue concerns the doctrine of
   equitable mootness: “a judicially created doctrine preventing appeals that
   threaten to unravel a particularly interrelated confirmation plan.” In re Sneed
   Shipbuilding, Inc., 916 F.3d 405, 407 (5th Cir. 2019). Unlike Article III
   mootness, equitable mootness is prudential, not jurisdictional. In re Blast
   Energy Servs., Inc., 593 F.3d 418, 424 (5th Cir. 2010). Equitable mootness,
   where applicable, allows “the interrelated web of parties” implicated by the
   Chapter 11 proceedings to “rely on a final decision.” Sneed Shipbuilding, 916
   F.3d at 408. It attempts to reconcile the quick, across-the-board approach in
   bankruptcy courts with the individual, slower nature of appellate review. See
   7 COLLIER ON BANKRUPTCY ¶ 1129.09 (16th ed. 2021) (“Appeals from
   confirmation orders . . . present unique situations given bankruptcy’s focus
   on quick and collective relief of debtors’ financial problems.”). The doctrine
   “authorizes an appellate court to decline review of an otherwise viable appeal
   of a Chapter 11 reorganization plan, but only when the reorganization has
   progressed too far for the requested relief practicably to be granted.” Blast
   Energy, 593 F.3d at 424.




                                             5
Case: 21-20049          Document: 00516263975              Page: 6       Date Filed: 04/01/2022




                                           No. 21-20049


           Our court is “more hesitant to invoke equitable mootness than many
   circuits, treating it as a ‘scalpel rather than an axe.’” Sneed Shipbuilding, 916
   F.3d at 409 (quoting In re Pac. Lumber Co., 584 F.3d 229, 240 (5th Cir.
   2009)). We have declined to apply the doctrine when practicable relief is
   available in the form of fractional recovery. Pac. Lumber, 584 F.3d at 250; see
   also 7 COLLIER ON BANKRUPTCY ¶ 1129.09 (16th ed. 2021) (describing the
   “deep divide” between how the Fifth Circuit and other circuits approach
   equitable mootness issues). In deciding whether an appeal is equitably moot,
   we apply a three-pronged analysis: (1) “whether a stay has been obtained”;
   (2) “whether the plan has been ‘substantially consummated’”; and (3)
   “whether the relief requested would affect either the rights of parties not
   before the court or the success of the plan.” In re Manges, 29 F.3d 1034, 1039
   (5th Cir. 1994) (citation omitted). Yet “[t]here is no set weight given to the
   respective prongs,” because:
           In some cases, a single prong may be determinative, but more
           often the first two are relevant only insofar as they affect the
           answer to the third question; if no stay has been obtained and
           the plan has been substantially consummated, the more likely
           the third prong indicates equitable mootness.
   Blast Energy, 593 F.3d at 424.
               Talarico does not dispute that he did not obtain, nor seek, a stay. Nor
   does he appear to dispute that the Plan has been “substantially
   consummated” or take issue with any of the undisputed facts adopted by the
   district court illustrating the various ways that the Plan has been effectuated. 1


           1
             Instead, Talarico makes the broad and conclusory assertion that “[t]he issues
   raised by Shareholder in the bankruptcy and on appeal are rooted in fraud and deceit and
   as such any ‘substantial consummation’ is subject to revocation or recission.” Though
   Talarico has filed a separate suit regarding securities fraud and other claims, in this case he
   has not developed a claim of fraud. Rather, in appealing the district court’s dismissal of the
   bankruptcy court’s confirmation order, he merely identifies statements that he disagrees




                                                 6
Case: 21-20049         Document: 00516263975               Page: 7      Date Filed: 04/01/2022




                                          No. 21-20049


   As the district court found in December 2020, “[t]ransactions have been . . .
   consummated by parties in reliance on the fact that the Plan has been
   implemented and no stay sought,” and the Plan has only become further
   consummated during the pendency of this appeal, which Talarico did not
   seek to expedite, but rather sought to extend. Accordingly, both the first and
   second prongs weigh in favor of dismissal.
           The third prong also weighs in favor of dismissal. The relief requested
   would certainly affect the success of the Plan. Though this court has denied
   dismissal on equitable mootness grounds where we could “grant partial
   relief” without “disturbing the reorganization,” see Grand Prairie Hotel, 710
   F.3d at 328, we do not analyze whether fractional recovery is possible because
   Talarico has stated that he wants full re-litigation of the bankruptcy
   proceedings. His requested relief is for this court to:
           [R]everse the Confirmation Order to correct the errors therein
           and remand to the bankruptcy court for further proceedings
           including: ordering proper discovery in accordance with the
           Federal Rules of Civil Procedure; ordering the establishment
           of an equity committee for shareholders; ordering that the
           overbroad release provisions of the Plan and Confirmation
           Order be struck; ordering further proceedings on the valuation
           of the Undeveloped Inventory and the estate and granting
           other such relief to which the Appellants may justly be entitled.
           Alternatively, and as suggested in Shareholder’s Objection,
           this Court could resolve the matter by ordering that the
           Undeveloped Inventory assets – which Debtors and their




   with, and asks, as relief, to remand “to investigate the uncontroverted evidence of fraud
   for the first time.” Because Talarico does not provide sufficient authorities or factual
   background for his claims of fraud, they are properly pursued in his separate securities fraud
   action, not in his appeal of the district court’s equitable mootness dismissal.




                                                 7
Case: 21-20049         Document: 00516263975               Page: 8      Date Filed: 04/01/2022




                                          No. 21-20049


           constituents believe is valued at zero – to be distributed to
           equity shareholders.
   We, therefore, decline the invitation to unwind the Plan and overturn the
   confirmation order. 2
           Additionally, as previously noted, the district court found that
   “transactions have been . . . consummated by parties in reliance on the fact
   that the Plan has been implemented and no stay sought.” Accordingly, the
   relief requested would affect the rights of parties not before us. Talarico
   argues that “there was no change to the status quo and nothing about the Plan
   that creates any new or unique reliance to or from any third party as a result
   of the Plan.” But Talarico fails to grapple with any of the undisputed facts
   found by the district court to have occurred since August of 2020, when the
   Plan was implemented and consummated. Talarico further argues that any
   affected parties were present in bankruptcy court and are hedge funds with
   sophisticated counsel; thus, according to him, they are not “innocent.”
   Though we may take into account whether “adverse appellate consequences
   were foreseeable to . . . sophisticated investors who opted to press the limits
   of bankruptcy confirmation and valuation rules,” Pac. Lumber, 584 F.3d at


           2
                As to Talarico’s alternative requested relief, that certain “Undeveloped
   Inventory” with a valuation of zero be distributed to the Class 10 equity interest holders
   (of which Talarico is a member), this remedy is based on Talarico’s argument that the
   valuation was bogus and that the bankruptcy court erred in admitting it. The remedy for
   such an error would not be what Talarico suggests —cherry-picking an asset and
   distributing it to his class. His class has no right to that inventory established through the
   bankruptcy proceedings. And it is unclear how the partial remedy regarding the
   undeveloped inventory would relate to Talarico’s other claims, since those claims for the
   most part explicitly request unwinding the Plan by reversing the confirmation order. See,
   e.g., In re Premier Ent. Biloxi LLC, No. 08-60349, 2009 WL 1616681, at *4-5 (5th Cir. June
   9, 2009) (unpublished) (declining to consider a request to turn over certain funds to
   appellants where “doing so would amount to an unwinding of the confirmed plan as a
   whole” because “Appellants’ rights to those funds have not yet been established through
   the ordered litigation”).




                                                 8
Case: 21-20049      Document: 00516263975           Page: 9    Date Filed: 04/01/2022




                                     No. 21-20049


   244, having read Talarico’s briefs and examined the record, we are
   unpersuaded that any such limits were pressed.
          We thus conclude that the third prong also weighs in favor of
   dismissal. None of Talarico’s arguments to the contrary persuade us
   otherwise. Though he contends that this case is similar to Pacific Lumber, 584
   F.3d 229, in that case we decided whether each claim was equitably moot
   individually and fashioned partial, practical relief for some of the secured
   creditors, id. at 243-244, and for an administrative claim, id. at 250. We also
   struck non-debtor releases from the plan. Id. at 251-253. However, we denied
   relief to unsecured creditors as equitably moot where “the plan has been
   substantially consummated” and “third-party expectations cannot
   reasonably be undone.” Id. at 250-51. Talarico is a shareholder; he is not a
   secured creditor, a class that we have been careful in applying the doctrine of
   equitable mootness against. See Grand Prairie Hotel, 710 F.3d at 328 (“This
   Circuit has taken a narrow view of equitable mootness, particularly where
   pleaded against a secured creditor.”).
          Talarico also cites to In re Hilal, 534 F.3d 498 (5th Cir. 2008), to argue
   that equitable mootness should not apply to his appeal because equity
   supports review of issues that go to the integrity of the bankruptcy process.
   In Hilal, we concluded that equitable mootness did not apply because Hilal
   did not appeal the entire confirmation order; rather, he only opposed
   provisions relating to the Trustee. Id. at 500. We decided to reach the issue,
   holding that:
          Not only is there no potential adverse effect on the plan or third
          parties from our hearing the appeal, but equity strongly
          supports appellate review of issues consequential to the
          integrity and transparency of the Chapter 11 process. The
          terms of professional compensation are integral to maintaining




                                          9
Case: 21-20049     Document: 00516263975           Page: 10   Date Filed: 04/01/2022




                                    No. 21-20049


          these standards, as is the extent to which bankruptcy
          professionals may be released from liability for their errors.
   Id. at 500-01. Here, by contrast, Talarico is requesting reversal of the entire
   confirmation order. Furthermore, though he argues that the opt-out process
   and releases were improper (an issue that may touch on the integrity of the
   bankruptcy process), he himself managed to opt-out and thus has no standing
   to challenge the releases.
          The issues identified by Talarico in his appeal are issues that the
   doctrine of equitable mootness was fashioned to prevent. Equitable mootness
   “favors the finality of reorganizations and protects the interrelated multi-
   party expectations on which they rest.” Pac. Lumber, 584 F.3d at 240. It is “a
   recognition by the appellate courts that there is a point beyond which they
   cannot order fundamental changes in reorganization actions.” Manges, 29
   F.3d at 1039. In this very appeal, Talarico twice requested extensions of time.
   Meanwhile, consummation of the Plan continued, with no stay put in place.
   Now, rather than pointing to errors made by the district court in its equitable
   mootness dismissal or to errors made by the bankruptcy court with discrete
   solutions that we could solve through fractional recovery, Talarico points to
   four broad procedural complaints he intimates might lead us to “overturn”
   the confirmation order and bring the parties back to square one: (1) whether
   the Bankruptcy Court “erred in its rulings on discovery and evidentiary
   matters;” (2) whether the Bankruptcy Court “erred in denying
   Shareholder’s Rule 52(c) motion;” (3) whether the Bankruptcy Court
   “erred in approving the Plan that contained broad third-party releases in
   favor of non-debtors;” and (4) whether the Bankruptcy Court “erred in its
   conclusions related to Debtors’ valuation.” To provide Talarico the relief he
   requests on these issues now, after substantial confirmation of the Plan,
   would be to throw the reorganization into chaos. We decline the invitation.
                                        IV.




                                         10
Case: 21-20049    Document: 00516263975          Page: 11   Date Filed: 04/01/2022




                                  No. 21-20049


         If the doctrine of equitable mootness is meant for any case, it is this
   one. For the reasons set forth above, we AFFIRM.




                                        11